Name: Council Regulation (EEC) No 1461/86 of 13 May 1986 fixing the guide price for soya beans for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 NoL 133/ 18 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1461/86 of 13 May 1986 fixing the guide price for soya beans for the 1986/87 marketing year the quality laid down for the 1985/86 marketing year meets this requirement and can accordingly be used for the next marketing year ; Whereas under Articles 68 and 236 of the Act of Accession prices in Spain and Portugal have been set at levels differing from that of the common prices ; whereas pursuant to Articles 70 ( 1 ) and 238 ( 1 ) of the Act of Accession the Spanish and Portuguese prices should be aligned on the common prices each year at the beginning of the marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the guide price for soya beans shall be : (a) 57,58 ECU per 100 kilograms for the Community of Ten ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures for soya beans (x), and in particular Article 1(1 ) and (3) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Whereas , when the guide price for soya beans is fixed on an annual basis , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1491 /85 provides more specifi ­ cally that this price shall be fixed at a fair level for pro ­ ducers , having regard to the supply requirements of the Community ; whereas, to this end, a balanced re ­ lationship should be maintained between this price and the price of other oil seeds ; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of beans harvested in the Community ; whereas (b) 42,34 ECU per 100 kilograms for Spain ; (c) 57,58 ECU per 100 kilograms for Portugal . Article 2 The price referred to in Article 1 shall relate to beans :  in bulk, of sound and fair merchantable quality, and  with an impurity content of 2 °/o and, for beans as such, humidity and oil contents of 14 % and 18 % respectively. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 151 , 10 . 6 . 1985 , p. 15 . O OJ No C 85 , 14 . 4 . 1986, p. 19 . (J) Opinion delivered on 17 April 1986 (not yet published in the Official Journal).